NONPRECEDENTIAL
                     DISPOSITION
           To be cited only in accordance with
                    Fed. R. App. P. 32.1


   United States Court of Appeals
                 For the Seventh Circuit
                 Chicago, Illinois 60604

                Submitted March 10, 2010*
                 Decided March 11, 2010

                          Before

             WILLIAM J. BAUER, Circuit Judge

             TERENCE T. EVANS, Circuit Judge

             DIANE S. SYKES, Circuit Judge




    *
     After examining the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the
appeal is submitted on the briefs and the record. See FED.
R. APP. P. 34(a)(2).
No. 09-2117                                         Page 2



No. 09-2117

ROY SUDDUTH,                    Appeal from the
   Plaintiff-Appellant,         United States District
                                Court for the Northern
     v.                         District of Illinois,
                                Eastern Division.
CHRISTOPHER J.
DONNELLY,                       No. 08-CV-4227
in his official capacity,
et al.,                         Virginia M. Kendall,
Defendants-Appellees.           Judge.



                            ORDER

    Roy Sudduth, an African-American resident of
Washington, D.C., who suffers from diabetes and a visual
impairment, claims to be the victim of a far-reaching
conspiracy between Illinois prosecutors, Cook County
judges, the city of Markham, Stephen Brudd, eBay, and
eBay’s corporate officers to discriminate against him and
deny him access to the courts. These actions, according to
No. 09-2117                                           Page 3
Sudduth, violated the Equal Protection Clause of the
Fourteenth Amendment, Title VI of the Civil Rights Act,
42 U.S.C. § 2000d, Title II of the Americans with
Disabilities Act, 42 U.S.C. § 12131(A), (B), and § 504 of the
Rehabilitation Act, 29 U.S.C. § 794. Brudd alone answered
Sudduth’s complaint; the others moved to dismiss for
failure to state a claim. See FED. R. CIV. P. 12(b)(6). The
district court granted their motion and sua sponte
dismissed the claims against Brudd as well.

     For our review we assume the truth of Sudduth’s
allegations, but only to the extent that they are plausible.
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Sudduth won
an online auction for a phone card on eBay and paid
Brudd, the seller. But Brudd never sent him the card.
Sudduth filed several written grievances with eBay and its
officers, but they did nothing. He had more luck with
police in Park Forest, Illinois, who arrested Brudd after
Sudduth filed a criminal complaint. The Circuit Court of
Cook County then scheduled Brudd's hearing on
unspecified charges for May 1, 2008, at a courthouse
located in Markham, Illinois.

    At some point before the hearing, Sudduth told the
Park Forest Police Department and the State's Attorney's
No. 09-2117                                          Page 4
Office that he was disabled and needed "ample enough
time" to make his way from Washington, D.C., to Illinois
for Brudd's hearing. Sudduth got no response. He alleges
that his impaired vision prevented him not only from
driving to Illinois, but also from flying. He bought a train
ticket, however, and left the District of Columbia for his
cross-country travel late in the day before the hearing.

     Unfortunately, Sudduth's train fell behind schedule.
So during the morning of Brudd's hearing, Sudduth called
Assistant State’s Attorney Farah Brass and said he would
be late. But the court held Brudd's hearing at the
scheduled time and dismissed the charges. Sudduth
wrote letters to the State's Attorney's Office and Chief
Judge Timothy C. Evans of the Circuit Court of Cook
County regarding what he characterized as the wrongful
dismissal of Brudd’s charges. The court held another
hearing in July and confirmed that the charges against
Brudd would not be reinstated.

     Sudduth then sued all the defendants for
discrimination on the basis of race and disability. His
theory, as we understand it, is that the defendants
conspired to deprive him of access to the courts and failed
to reasonably accommodate him.
No. 09-2117                                              Page 5
     On appeal Sudduth argues that his allegations
supported the relief he sought. We disagree, principally
because of two fatal weaknesses in his complaint. First,
Sudduth never alleged facts to support a plausible
inference that any of the defendants knew his race or
maintained a policy that intentionally discriminated
against any racial group. Title VI of the Civil Rights Act
protects only against intentional discrimination, so
Sudduth’s claims under that statute are meritless. See
Alexander v. Sandoval, 532 U.S. 275, 281 (2001); Brewer v. Bd.
of Trs. of Univ. of Ill., 479 F.3d 908, 921 (7th Cir. 2007). And
absent intentional discrimination or a similarly situated
person of another race who was treated differently,
Sudduth could not prevail on his equal-protection theory
either.

     Second, according to Sudduth’s own allegations, his
disabilities did not cause him to miss Brudd’s hearing;
rather, his choice in travel schedule did. He alleges that
his visual impairment forced him to take a train, but he
also tells us that he picked the last possible train to travel
across the country. In so doing he created the risk of
tardiness that materialized when that train arrived late.
This dooms his discrimination claim because Sudduth
faced the same risk of lateness as any member of the
No. 09-2117                                            Page 6
public who is not disabled but schedules travel close to a
time-sensitive event. See Wisc. Cmty. Servs., Inc. v. City of
Milwaukee, 465 F.3d 737, 754 (7th Cir. 2006). Likewise, his
failure-to-accommodate claim also fails because he seeks
an accommodation, not for his impairment, but for the
uncertainties of long-distance ground travel.

     Finally, Sudduth argues that the district court erred
by not allowing him to amend his complaint. Yet
Sudduth’s automatic entitlement to amend ended when
Brudd filed his answer. See FED. R. CIV. P. 15(a)(1)(A).
And although the district court could have granted a
request to amend anyway, a court need not do so if
amendment would be futile. Johnson v. Dossey, 515 F.3d
778, 780 (7th Cir. 2008). Sudduth never explained what he
would add that could entitle him to relief, so there would
have been no point in letting him amend.

    Accordingly, the judgment is AFFIRMED.